           Case 1:18-cv-03765-GJH Document 50 Filed 07/11/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


MAR-CHEK, INC. et al.,                            *

       Plaintiffs,                                *
v.                                                           Case No.: GJH-18-3765
                                                  *
MANUFACTURERS AND
TRADERS TRUST COMPANY et al.,
                                                  *
       Defendants.
                                                  *
*      *       *       *      *       *       *       *      *       *       *       *      *

                                  MEMORANDUM OPINION

       Plaintiffs Mar-Chek, Inc. and Mar-Chek II, Inc. (collectively, “Mar-Chek” or

“Plaintiffs”) initiated this case in the Circuit Court for Anne Arundel County asserting a number

of state law claims. ECF No. 1. After Plaintiffs stipulated to the dismissal of a non-diverse party,

the remaining Defendants Manufacturers and Traders Trust Company and M&T Bank

Corporation (collectively, “M&T”) and Branch Banking and Trust Company (“BB&T”) filed a

Notice of Removal. Id. Pending before the Court is Plaintiffs’ Motion to Remand or for Leave to

Amend Complaint, ECF No. 30, and Defendants’ Motions to Dismiss, ECF Nos. 45 & 49. No

hearing is necessary. See Loc. R. 105.6 (D. Md. 2016). For the following reasons, Plaintiffs’

Motion to Remand or for Leave to Amend will be denied, and Defendants’ Motions to Dismiss

will be granted.




                                                  1
          Case 1:18-cv-03765-GJH Document 50 Filed 07/11/19 Page 2 of 15



I.      BACKGROUND

             A. Factual Background1

        Plaintiffs operate multiple “Checkers” fast food restaurants throughout Maryland. ECF

No. 1-2 ¶ 16. Prior to 2007, Mar-Chek hired Mitul B. Shah to perform bookkeeping services. Id.

¶ 17. Shah was eventually promoted to be Mar-Chek’s Chief Financial Officer. Id. However,

Shah was not authorized to sign checks. Id. Rather, Keith A. Martin, Mar-Chek’s owner and

President, was the only person authorized to sign checks or transfer Mar-Chek funds. Id. ¶¶ 16–

17.

        In February 2007, Shah opened bank accounts in the name of Mar-Chek, Inc., at

Provident Bank (“Provident”). Id. ¶ 18. Provident employed Christina Stroud, later Christina

Cooper (“Stroud”), as a bank teller and teller manager. Id. Stroud was involved in a romantic

relationship with Shah, and she processed the opening of the Mar-Chek account for Provident.

Id. To open the account, Shah completed and executed paperwork that falsely represented that he

was authorized to open the account and take actions on behalf of Mar-Chek with regard to the

account. Id. ¶¶ 19-24.

        Shah completed and executed a form provided by Provident that was entitled “Resolution

for Corporate Deposit Account.” Id. ¶ 19. The Resolution falsely stated that Mar-Chek

authorized Shah to act on behalf of Mar-Chek in all respects concerning the account. Id. ¶ 20.

The Resolution listed Martin, who was identified under the title “President,” and Shah, who was

identified under the title “Authorized Signer,” as the only individuals who were purportedly

authorized to sign checks on behalf of Mar-Chek. Id. ¶ 21. The Resolution represented that the

person signing it was the Secretary of Mar-Chek, but only Shah signed the document, under a


1
 Unless otherwise stated, the background facts are taken from Plaintiffs’ Complaint, ECF No. 1-1, and are
presumed to be true.

                                                        2
          Case 1:18-cv-03765-GJH Document 50 Filed 07/11/19 Page 3 of 15



line marked as “Other Officer.” Id. ¶¶ 19, 21. Shah’s title was not listed, although the form

required that it be listed. Id. ¶ 21.

        Martin never authorized Shah to be an authorized signatory or act on behalf of Mar-Chek

concerning any bank account. Id. ¶ 22. Shah also was never the Secretary or other officer of Mar-

Chek, and Provident knew that, because it had Mar-Chek’s Articles of Incorporation, which did

not identify Shah as the Secretary or other officer of Mar-Chek. Id. ¶ 19.

        Shah also opened a Commercial Signature Card. Martin did not sign the card, was not

present at Provident while the account paperwork was processed, and did not authorize Shah to

sign on his behalf. Id. ¶¶ 23, 25. However, Shah signed Martin’s name to obtain the card and

claimed that he was an authorized signatory for the account. Id. The Signature Card listed

“Christina Stroud” as the “Branch Representative” who processed the Signature Card. Id. Stroud

and Provident had the Articles of Incorporation in their possession but made no attempt to verify

the signatures on the account opening paperwork or to contact Martin or anyone at Mar-Chek

(other than Shah) regarding the account opening paperwork. Id. at ¶ 24. A cursory comparison of

Martin’s signature on the Articles of Incorporation with his purported signature (actually forged

by Shah) on the Signature Card would have revealed that the signature on the Signature Card

was not Martin’s. Id.

        To open the account, Stroud was required to obtain supporting documentation and verify

that she completed a Commercial Account Opening Checklist. Id. at ¶ 26. The Checklist required

employees to secure approvals for all authorized signers, verify the identification of all account

holders, and obtain an authorized signer verification form. Id. Stroud falsely represented on the

Checklist that she performed these tasks, even though she did not. Id. The “Operations”

department was required to verify the documentation, and the Checklist includes another set of



                                                 3
         Case 1:18-cv-03765-GJH Document 50 Filed 07/11/19 Page 4 of 15



initials for the Operations employee who purportedly performed this verification, but no such

verification was performed. Id. at ¶ 28. Additionally, the branch manager was required to

approve the account paperwork, but the space where the branch manager is required to be

identified is blank, indicating that the branch manager never approved the paperwork. Id.

       Once Shah opened the account and added himself as a signatory who could act on the

account’s behalf, he wrote and personally endorsed checks from the Mar-Chek accounts to

himself and others and sent electronic/wire transfers for his personal benefit without Mar-Chek’s

authorization. Id. ¶ 30. Shah concealed the payments in Mar-Chek’s accounting software by

posting them as a reduction to accounts payable to appear as if vendor invoices were being paid

and also as a reduction to a fictitious payroll account. Id. at ¶ 35. In addition, Shah and his father

began making loans to Mar-Chek, which Shah recorded on the Mar-Chek accounts as a liability,

but did not record repayments as a reduction of the loan/liability. Id.

       In 2009, the Provident/M&T accounts were closed, and Shah opened four bank accounts

on behalf of Mar-Chek at BB&T and then added himself as a signatory on the accounts. Id. at ¶

32. Martin did not execute any account initiation or modification paperwork with BB&T to

include Shah as a signatory on the account. Id. ¶ 34. Shah wrote and personally endorsed

checks from the accounts to himself and others and sent electronic/wire transfers for his personal

benefit, without the authorization of Mar-Chek. Id. BB&T failed to follow its operating

procedures and/or prevailing banking standards in permitting Shah to add himself to the accounts

as a signatory with the authority to transmit funds through electronic/wire transfers, despite the

fact that he was not an officer of the corporation. Id. ¶ 32.

       In May 2013, Shah moved three operating and payroll accounts of Mar-Chek from

BB&T back to M&T. Id. at ¶ 40. Stroud remained employed by M&T as a Teller Manager and



                                                  4
          Case 1:18-cv-03765-GJH Document 50 Filed 07/11/19 Page 5 of 15



remained personally involved with the Mar-Chek accounts. Id. In the process of re-opening

accounts with M&T, Shah completed and executed forms provided by M&T entitled “Certified

Banking Resolutions of Corporation.” Id. at ¶ 41. The Resolutions stated, among other things,

that Mar-Chek duly approved resolutions to open the accounts at M&T and that Shah was

authorized to open the accounts and act on Mar-Chek’s behalf. Id. The Resolutions contained

Martin’s purported signatures, but the signatures were not originals; instead they were stamped

replicas. Id.

        Martin never authorized Shah to add himself as a signatory on the Mar-Chek accounts,

and he never signed the Resolutions or authorized anyone to execute the Resolutions on his

behalf or stamp his signature on the Resolutions. Id. Martin was never present at M&T, and no

one at M&T made any attempt to contact Martin or verify his signature or that he authorized the

Resolutions. Id. Moreover, M&T knew that Shah was not authorized to open the accounts or

submit the Resolutions, because it had the Articles of Incorporation for Mar-Chek, which did not

identify Shah as an authorized officer or Board member of Mar-Chek. Id.

        Also without authorization from Martin, Shah submitted to M&T forms entitled

“Commercial Deposit Account Opening Request.” Id. at ¶ 42. Shah then wrote and personally

endorsed checks from the Mar-Chek accounts to himself and others and sent electronic/wire

transfers for his personal benefit, without the authorization of Mar-Chek. Id. at ¶¶ 45-51. In

some instances, Shah again concealed the payments in Mar-Chek’s accounting software by

posting them as a reduction to accounts payable and as a reduction to a fictitious payroll account.

Id. at ¶ 46. Many of the payments were purportedly repayments of loans, but the loan liability

was never reduced and remained inflated. Id. Shah also noted “salary” or “payroll” in the memo

section of checks he wrote from Mar-Chek’s accounts, but these checks were not legitimate or



                                                 5
         Case 1:18-cv-03765-GJH Document 50 Filed 07/11/19 Page 6 of 15



authorized payroll checks and were never included in the company payroll reports for the

respective periods. Id. at ¶ 48. Stroud personally facilitated wire transfer transactions while

employed by M&T that were initiated by Shah. Id. at ¶ 44.

       In 2015, Martin moved the Mar-Chek bank accounts to Bank of America, where Shah

was unable to secure signatory or wire transfer authority. Id. at ¶ 4. As a result, Shah began

improperly processing additional payroll checks to himself, which was detected by the payroll

company that Mar-Chek used to process payroll. Id. On July 30, 2015, the payroll company

advised Martin of the questionable payroll transfers to Shah, and the next day, Martin terminated

Shah. Id. A criminal investigation of Shah ensued, during which authorities uncovered Shah’s

fraudulent actions with regard to Mar-Chek’s bank accounts. Id. at ¶ 5. In all, from 2007 until

2015, Shah improperly transferred in excess of $2 million from Mar-Chek accounts and caused

in excess of $1.5 million in damages to Mar-Chek. Id. at ¶ 6.

           B. Procedural Background

       On February 15, 2017, Shah filed suit against Mar-Chek in the Circuit Court for

Baltimore County, Maryland alleging that he and his family members had extended a number of

loans to Mar-Chek that were never repaid. ECF No. 33-1. On July 6, 2017, Mar-Chek filed a

Counterclaim against Shah, asserting that Shah misappropriated funds from Mar-Chek. Id. On

July 26, 2018, Mar-Chek commenced this action against the Bank Defendants and Christina

Stroud in the Circuit Court for Anne Arundel County. ECF No. 1-2. Stroud filed an Answer.

ECF No. 20-25. M&T moved to dismiss for failure to state a claim upon which relief can be

granted. ECF No. 21-6. BB&T moved to dismiss or, in the alternative, for summary judgment.

ECF No. 21-7.




                                                  6
         Case 1:18-cv-03765-GJH Document 50 Filed 07/11/19 Page 7 of 15



       Shortly after the Anne Arundel County Action was filed, counsel for the parties engaged

in discussions concerning the potential transfer of the Baltimore County Action to Anne Arundel

County for consolidation purposes. ECF No. 30-6. The Defendants were amenable to

consolidating the cases in some fashion if and when the Baltimore County Action was

transferred to Anne Arundel County. Id. However, at the time, the Bank Defendants were

unaware that Mar-Chek planned to dismiss Cooper as a defendant in the Anne Arundel County

Action. ECF No. 33 at 7. On November 29, 2018, Mar-Chek and Stroud, a Maryland citizen,

filed a Stipulation of Dismissal. ECF No. 30-15. The remaining Defendants then filed a Notice of

Removal based on diversity jurisdiction. ECF No. 1. Both Mar-Chek entities are Maryland

citizens. Id. ¶ 4. BB&T is a citizen of the State of North Carolina. Id. ¶ 5. M&T is a citizen of the

State of New York. Id.

       Mar-Chek then filed a Notice of Withdrawal, purporting to withdraw the Stipulation of

Dismissal. ECF No. 16. The Bank Defendants jointly opposed the Notice of Withdrawal, ECF

No. 25, arguing that because Mar-Chek was effectively trying to add Stroud as a party defendant,

it was required to file a motion to amend its Complaint pursuant to Federal Rule of Civil

Procedure 15. Defendants noted in their opposition that Mar-Chek’s counsel had assured

Stroud’s counsel that wherever the case is litigated, all claims against Stroud would ultimately be

dismissed. Id. at 8. Stroud’s purported consent to Mar-Chek’s Notice of Withdrawal

substantiates the existence of this agreement. ECF No. 16 at 3. Further, Mar-Chek has not

disputed that it has assured Stroud that it will not litigate its claims against her. Mar-Chek filed

its Motion to Remand or Motion for Leave to Amend on December 21, 2018. ECF No. 30.




                                                  7
         Case 1:18-cv-03765-GJH Document 50 Filed 07/11/19 Page 8 of 15



II.    DISCUSSION

       A. Motion to Remand

       “On a motion to remand, the court must ‘strictly construe the removal statute and resolve

all doubts in favor of remanding the case to state court,’ indicative of the reluctance of federal

courts ‘to interfere with matters properly before a state court.’” Ali v. Giant Food LLC/Stop &

Shop Supermarket Co., 595 F. Supp. 2d 618, 620 (D. Md. 2009) (quoting Richardson v. Phillip

Morris Inc., 950 F. Supp. 700, 701–02 (D. Md. 1997)). The removing party “bears the burden of

proving that removal was proper.” Marchese v. JP Morgan Chase Bank, N.A., 917 F. Supp. 2d

452, 459 (D. Md. 2013) (citations omitted). “[B]ecause of the ‘significant federalism concerns’

implicated by divesting a state court of jurisdiction, removal jurisdiction is strictly construed.”

Stephens v. Kaiser Found. Health Plan of the Mid–Atlantic States, Inc., 807 F.Supp.2d 375, 378

(D. Md. 2011) (quoting Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th

Cir.1994)).

       “[I]f the case stated by the initial pleading is not removable, a notice of removal may be

filed within 30 days after receipt by the defendant, through service or otherwise, of a copy of an

amended pleading, motion, order or other paper from which it may first be ascertained that the

case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3).

       Maryland Rule 2-506(a) allows “a party who has filed a complaint” to “dismiss all or part

of the claim without leave of court by filing (1) a notice of dismissal at any time before the

adverse party files an answer or (2) a stipulation of dismissal signed by all parties to the claim

being dismissed.” Md. R. 2-506(a). Dismissal of parties or claims may also be accomplished

these ways:

       (b) Dismissal Upon Stipulated Terms. If an action is settled upon written
       stipulated terms and dismissed, the action may be reopened at any time upon

                                                  8
         Case 1:18-cv-03765-GJH Document 50 Filed 07/11/19 Page 9 of 15



       request of any party to the settlement to enforce the stipulated terms through the
       entry of judgment or other appropriate relief.

       (c) By Order of Court. Except as provided in section (a) of this Rule, a party
       who has filed a complaint, counterclaim, cross-claim, or third-party claim may
       dismiss the claim only by order of court and upon such terms and conditions as
       the court deems proper. If a counterclaim has been filed before the filing of a
       plaintiff's motion for voluntary dismissal, the action shall not be dismissed over
       the objection of the party who filed the counterclaim unless the counterclaim can
       remain pending for independent adjudication by the court.

Md. Rule 2-506.

       Here, Mar-Chek and Stroud filed their Stipulation of Dismissal pursuant to “Maryland

Rule 2-506(a).” ECF No. 30-15 at 2. Thus, the Stipulation of Dismissal triggered a new removal

deadline by serving as an “other paper” from which it could “first be ascertained that the case”

had “become removable” through the dismissal of the only non-diverse Defendant.

       Mar-Chek’s argument that Stroud remains a party to this case because the Circuit Court

had not entered an order confirming her dismissal at the time of removal fails. By the rule’s plain

language, “a plaintiff may voluntarily dismiss a complaint in one of three ways: by a notice of

dismissal, by a stipulation of dismissal, or by court order.” Wilcox v. Orellano, 443 Md. 177, 182

(2015). Thus, no judicial act is required for a stipulation of dismissal to become effective when,

as here, it is filed pursuant to Maryland Rule 2-506(a). See also Garlock, Inc. v. Gallagher, 149

Md. App. 189, 209, 814 A.2d 1007, 1018 (2003) (reversing trial court’s treatment of stipulation

of dismissal as nullity, where stipulated dismissal was reached during jury deliberations).

       To support its position that a party is not dismissed from a case for removal purposes

until a state court enters an order docketing the dismissal of the party, Mar-Chek cites Grubb v.

Donegal Mutual Insurance Co., 935 F.2d 57 (1991). That case, however, involved interpretation

of Maryland Rule 2-506(b) (now Maryland Rule 2-506(c)), not Maryland Rule 2-506(a), the rule

relevant here. Thus, when the Fourth Circuit concluded in Grubb that dismissal of non-diverse

                                                 9
        Case 1:18-cv-03765-GJH Document 50 Filed 07/11/19 Page 10 of 15



defendants was not effective and the case not removable “until the dismissal order was entered

on the docket” pursuant to Maryland Rule 2-506(c), it said nothing about whether dismissal is

effective when no judicial action is required pursuant to Maryland Rule 2-506(a). Id. at 59.

Accordingly, Grubbs is inapposite to this case and does not support Mar-Chek’s position.

       Mar-Chek also argues unconvincingly that Stroud was a party to this case at the time of

removal because Mar-Chek filed a withdrawal of the Stipulation of Dismissal. ECF No. 16.

However, that purported withdrawal was filed after Defendants’ Notice of Removal and is not

the proper mechanism for re-joining Stroud as a party to this suit. Compare Md. Rule 2-506(b)

(allowing the parties to reopen an action at any time upon request to enforce stipulated terms

through the entry of judgment or other appropriate relief) with Md. Rule 2-506(a) (not providing

a similar mechanism for withdrawal of a stipulation of dismissal); Fed. R. Civ. P. 15(a)

(requiring parties to seek leave of court to amend pleadings once twenty-one days have elapsed

after service of a motion to dismiss pursuant to Rule 12(b)).

       In the alternative, Mar-Chek has moved for leave to amend its complaint to restore

Stroud as a party. ECF No. 30. 28 U.S.C. § 1447(e) provides: “[i]f after removal the plaintiff

seeks to join additional defendants whose joinder would destroy subject matter jurisdiction, the

court may deny joinder, or permit joinder and remand the action to the State court.” The Fourth

Circuit has cautioned that “[e]specially where, as here, a plaintiff seeks to add a nondiverse

defendant immediately after removal but before any additional discovery has taken place, district

courts should be wary that the amendment sought is for the specific purpose of avoiding federal

jurisdiction.” Mayes v. Rapoport, 198 F.3d 457, 463 (4th Cir. 1999). The Court’s discretion is

guided by “the extent to which the purpose of the amendment is to defeat federal jurisdiction,

whether the plaintiff has been dilatory in asking for amendment, whether the plaintiff will be



                                                10
        Case 1:18-cv-03765-GJH Document 50 Filed 07/11/19 Page 11 of 15



significantly injured if amendment is not allowed, and any other factors bearing on the equities.”

Id. at 462–63 (internal citations omitted).

       Here, Mar-Chek’s sole purpose in seeking to re-join Stroud is to destroy complete

diversity such that remand is appropriate and consolidation of the Baltimore County Action and

this case may be completed. Although Mar-Chek may not be asking for an amendment as a

dilatory tactic, the Court notes that Mar-Chek could have sought to join the Bank Defendants in

the Baltimore County Action long ago. Thus, the Court is unmoved by Mar-Chek’s position that

it is desperate to consolidate this action with the remaining state court suit. After all, Mar-Chek is

the plaintiff, the master of its own Complaint, and was under no obligation either to file a

separate suit against the Bank Defendants rather than join them in the Baltimore County Action

or to stipulate to the dismissal of Stroud, the non-diverse Defendant. Finally, Mar-Chek will not

be significantly injured if amendment is not allowed because it may still re-file a case against

Stroud or move to join Stroud in the Baltimore County Action. It likely will not do so because it

has conceded that it does not plan to actually litigate claims against Stroud. Instead, Mar-Chek’s

counsel represented to Stroud’s counsel that wherever the case is litigated, all claims against

Stroud will ultimately be dismissed. ECF No. 25 at 8. All of these facts point towards a

conclusion that the only purpose in seeking to add Stroud is to destroy diversity. Thus, the Court

will not allow Mar-Chek to re-join Stroud and Mar-Chek’s Motion to Remand or for Leave to

Amend will be denied.

           B. Motions to Dismiss

       Satisfied that remand is improper, the Court next analyzes Defendants’ motions to

dismiss. When deciding a motion to dismiss, a court “must accept as true all of the factual

allegations contained in the complaint,” and “draw all reasonable inferences in favor of the



                                                 11
        Case 1:18-cv-03765-GJH Document 50 Filed 07/11/19 Page 12 of 15



plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435. 440 (4th Cir.

2011) (citations and internal quotation marks omitted). Pursuant to Rule 8(a)(2) of the Federal

Rules of Civil Procedure, a complaint must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). But to survive a motion to

dismiss invoking Federal Rule of Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662. 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544. 570 (2007)).

The factual allegations must be more than “labels and conclusion . . . Factual allegations must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. A

complaint will not survive Rule 12(b)(6) review where it contains “naked assertion[s]” devoid of

“further factual enhancement.” Id. at 557. “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 663. “But where the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” See id. at 679 (citing

Fed. Rule Civ. Proc. 8(a)(2)).

        The Defendants move to dismiss Plaintiffs’ claims, arguing that Mar-Chek’s state law

breach of contract and negligence claims are preempted by the Uniform Commercial Code

(UCC). According to Defendants, once Plaintiffs common law claims are construed properly as

UCC claims, they are time barred by a five-year statute of limitations.

        The UCC preempts common law claims when it provides an adequate alternative

remedy. Md. Code Ann., Com. Law § 1-103. Section 3-401 states that “a person is not liable on

an instrument [unless] the person is represented by an agent or representative who signed the



                                                   12
        Case 1:18-cv-03765-GJH Document 50 Filed 07/11/19 Page 13 of 15



instrument and the signature is binding on the represented person under [Section 3-402 of the

UCC].” Id. § 3-401. Section 3-402 provides that an instrument executed on behalf of a principal

by an agent is enforceable against the principal only if it contains an “authorized signature.” Id. §

3-402. The reverse principle that “an unauthorized signature” is ineffective is codified in § 3-

403. See Official Comment 2 to Section 403 (observing that Section 3-403 sets forth the

“generally accepted rule that the unauthorized signature . . . is wholly inoperative as that of the

person whose name is signed.”). Under the UCC, a signature is unauthorized if it is made

“without actual, implied, or apparent authority.” Id. 1-201(41).

       Pursuant to Section 4-401 of the UCC, if a payor or drawee bank makes payment on a

check that is not properly payable under Section 3-401 because it was endorsed by an

unauthorized person, the bank may be held strictly liable for the unauthorized payment. Md.

Code Ann., Com. Law I § 4-401. Similar rules apply to wire transfers. Md. Code Ann., Com.

Law §§ 4A-104. Pursuant to Section 4A-202, a wire transfer initiated by a bank customer is

authorized, as a general matter, if “the person authorized the order or is otherwise bound by it

under the law of agency.” Md. Code Ann., Com. Law § 4A-202. The “receiving bank” or the

bank that makes payment, may be held liable if it accepts a “payment order” in the name of its

customer that was not properly authorized.

       Section 4–401(a) of the Commercial Law Article provides that “[a] bank may charge

against the account of a customer an item that is properly payable from that account.... [A]ny

item is properly payable if it is authorized by the customer and is in accordance with any

agreement between the customer and bank.”

       Here, Mar-Chek asserts various common law claims that turn on harm suffered because

the Defendants honored transactions (either by check or by wire) that were initiated by an



                                                 13
        Case 1:18-cv-03765-GJH Document 50 Filed 07/11/19 Page 14 of 15



unauthorized person. Articles 3, 4, and 4A of the UCC therefore provide an adequate remedy for

the damages Mar-Chek allegedly incurred when the Defendants allowed Shah to open accounts

on Mar-Chek’s behalf, personally endorse checks, and initiate wire transfers despite his lack of

authorization to do so.

       Mar-Chek’s position that its common law claims relate only to the banks’ conduct during

the account openings, not the fraudulent checks or wire transfers, ignores that Mar-Chek’s

alleged damages arise solely from Shah’s unauthorized endorsement of checks or initiation of

wire transfers. Mar-Chek argues unconvincingly that the UCC does not provide it with an

adequate remedy because the transactions performed by Shah in the Mar-Chek accounts

appeared properly payable under the guidelines of the UCC. This conclusion is contradicted by

the allegations in the Complaint. According to the Complaint, the Defendants failed to follow

proper procedures and missed red flags when it allowed Shah to open accounts on Mar-Chek’s

behalf and add himself as an “authorized signer.” ECF No. 1-2 ¶¶ 20–25. For example, on

paperwork used to open an account with Provident, Shah forged Martin’s signature, and a

cursory comparison of Martin’s purported signature on the paperwork with his actual signature

on Mar-Chek’s Articles of Incorporation, which Provident possessed, would have revealed that

the signature discrepancies. ECF No. 1-2 ¶ 24. Once Shah opened the accounts and added

himself as a signatory who could act on the account’s behalf, he wrote and personally endorsed

checks from the Mar-Chek accounts to himself and others and sent electronic/wire transfers for

his personal benefit without Mar-Chek’s authorization. Id. ¶ 30. Stroud, who was in a romantic

relationship with Shah and working with him, personally facilitated the wire transfer transactions

initiated by Shah while she was employed by Defendant M&T. Id. at ¶ 44. In sum, according to




                                               14
        Case 1:18-cv-03765-GJH Document 50 Filed 07/11/19 Page 15 of 15



the Complaint, the Defendants knew or should have known that checks personally endorsed by

Shah and wire transfers initiated by Shah were not authorized.

       Based on these facts, charges initiated by Shah against Mar-Chek’s accounts were not

“properly payable” from those accounts because they were not “authorized by the customer” or

“in accordance with any agreement between the customer and bank.” Md. Code Ann., Com. Law

§ 4–401(a). In fact, the charges could not have been in accordance with an agreement between

Mar-Chek and the banks because Shah was allegedly not acting as Mar-Chek’s agent when he

opened the accounts or when he signed agreements with the banks on Mar-Chek’s behalf.

Similarly, when Shah personally endorsed checks from the accounts for his personal benefit, his

signature was “unauthorized” because it was made “without actual, implied, or apparent

authority.” Id. §§ 3-403, 1-201(41).

       Because UCC articles 3, 4 and 4A govern Mar-Chek’s ability to seek recourse for the

alleged damages it incurred from the Defendants’ conduct, Mar-Chek’s common law claims are

preempted, and Defendants’ Motions to Dismiss will be granted.

III.   CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion to Remand is denied, and Defendants’

Motions to Dismiss are granted. A separate Order shall issue.

Date: July 11 , 2019                                       ___/s/_______________________
                                                           GEORGE J. HAZEL
                                                           United States District Judge




                                               15
